Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kutsuna et al. (US 2020/0278413 A1), hereinafter referred to as Kutsuna.
Kutsuna teaches a method of prospectively compensating for motion of a subject being imaged by an MRI system, the MRI system comprising a plurality of magnetics components including at least one gradient coil and at least one radio-frequency (RF) coil, the method comprising: 	obtaining first spatial frequency data and second spatial frequency data by operating the MRI system in accordance with a pulse sequence, wherein the pulse sequence is associated with a sampling path that includes at least two non-contiguous portions each for sampling a central region of k-space (Fig. 6, ST101, ¶0099); 	determining a transformation using a first image obtained using the first spatial frequency data and a second image obtained using the second spatial frequency data (Fig. 6, ST102-ST104, ¶0110-0126);	correcting the pulse sequence using the determined transformation to obtain a corrected pulse sequence (Fig. 10, ST201-ST202, ¶0133-0134); and 	obtaining additional spatial frequency data in accordance with the corrected pulse sequence (Fig. 10, ST203, ¶0135).
With reference to claim 2, Kutsuna further teaches generating at least one magnetic resonance (MR) image using the additional spatial frequency data (Fig. 10, ST206).	With reference to claim 3, Kutsuna further teaches the central region of k-space is a region located entirely within a threshold distance of an origin of k-space (¶0102).	With reference to claim 4, Kutsuna further teaches the central region comprises a two-dimensional (2D) elliptical, circular, rectangular, and/or square region that includes an origin of k-space (Fig. 8. ¶0111).	With reference to claim 5, Kutsuna further teaches the sampling path comprises multiple non-contiguous sub-paths containing k-space phase-encoding coordinates in the central region (Fig. 8).	With reference to claim 6, Kutsuna further teaches the transformation is a rigid transformation (¶0121).	With reference to claim 7, Kutsuna further teaches the transformation comprises a rotation and a translation (¶0101).
With reference to claim 8, Kutsuna further teaches the pulse sequence comprises a gradient waveform, wherein correcting the pulse sequence comprises determining a corrected gradient waveform from the gradient waveform by using the determined transformation (¶0115), and wherein obtaining the additional spatial frequency data in accordance with the corrected pulse sequence comprises operating the MRI system in accordance with the corrected gradient waveform (Fig. 10, ST203).
With reference to claim 9, Kutsuna further teaches the transformation comprises a rotation and wherein determining the corrected gradient waveform comprises applying the rotation to the gradient waveform (¶0101).	With reference to claim 10, Kutsuna further teaches the transformation comprises a translation (¶0101), and wherein correcting the pulse sequence comprises changing transmit frequency of the at least one RF coil and/or receive phase of the at least one RF coil (¶0091).	With reference to claim 11, Kutsuna further teaches generating at least one magnetic resonance (MR) is performed using first spatial frequency data, the second spatial frequency data, and the additional spatial frequency data (Fig. 10, ST206).	With reference to claim 12, Kutsuna further teaches generating the at least one magnetic resonance MR image is performed using an iterative reconstruction technique (Fig. 10, ST206).	With reference to claim 13, Kutsuna teaches a magnetic resonance imaging (MRI) system comprising: a plurality of magnetics components including: 	at least one gradient coil (Fig. 1, 11); and 	at least one RF coil (Fig. 1, 12); and 	at least one controller (Fig. 1, 300) configured to perform: 	controlling the MRI system in accordance with an MRI sequence to obtain first spatial frequency data and second spatial frequency data, wherein the pulse sequence is associated with a sampling path that repeatedly samples a central region of k-space (Fig. 6, ST101, ¶0099); 	determining a transformation using a first image obtained using the first spatial frequency data and a second image obtained using the second spatial frequency data (Fig. 6, ST102-ST104, ¶0110-0126); 	correcting the pulse sequence using the determined transformation to obtain a corrected pulse sequence Fig. 10, ST201-ST202, ¶0133-0134); and 	controlling the MRI system to obtain additional spatial frequency data in accordance with the corrected pulse sequence (Fig. 10, ST203, ¶0135).
With reference to claim 14, Kutsuna further teaches generating at least one magnetic resonance (MR) image using the additional spatial frequency data (Fig. 10, ST206).	With reference to claim 15, Kutsuna further teaches the central region of k-space is a region located entirely within a threshold distance of an origin of k-space (¶0102).	With reference to claim 16, Kutsuna further teaches the sampling path comprises multiple non-contiguous sub-paths containing k-space phase-encoding coordinates in the central region (Fig. 8).
With reference to claim 17, Kutsuna further teaches the transformation comprises a rotation and a translation (¶0101).
With reference to claim 18, Kutsuna further teaches the pulse sequence comprises a gradient waveform, wherein correcting the pulse sequence comprises determining a corrected gradient waveform from the gradient waveform by using the determined transformation (¶0115), and wherein obtaining the additional spatial frequency data in accordance with the corrected pulse sequence comprises operating the MRI system in accordance with the corrected gradient waveform (Fig. 10, ST203).	With reference to claim 19, Kutsuna further teaches the transformation comprises a rotation and wherein determining the corrected gradient waveform comprises applying the rotation to the gradient waveform (¶0101).	With reference to claim 20, Kutsuna further teaches correcting the pulse sequence comprises changing transmit frequency of the at least one RF coil and/or receive phase of the at least one RF coil (¶0091).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Shin et al. (US 2018/0120401 A1) teaches methods for optimal gradient design and fast generic waveform switching.	Eichner et al. (US 2017/0010340 A1) teaches a system and method for simultaneous multislice excitation using combined multiband and periodic slice excitation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/               Primary Examiner, Art Unit 2852